Citation Nr: 1445965	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post right total knee replacement with scar.

2.  Entitlement to an effective date earlier than July 21, 2008, for the establishment of service connection for the status post left total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and the Appeals Management Center (AMC).  The December 2008 rating decision granted a temporary evaluation of 100 percent from March 29, 2007, and an evaluation of 30 percent from May 1, 2008, for the Veteran's right knee disability.  In the September 2013 rating decision, the AMC granted entitlement to service connection for status post left total knee replacement with an evaluation of 30 percent effective October 2, 2009.

In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in July 2013 wherein the Board denied the Veteran's claim for a higher rating for his status post right total knee replacement with scar, granted entitlement to an earlier effective date of January 9, 2007, for the 30 percent rating for the service-connected right knee disability, and remanded the issue of entitlement to service connection for status post left total knee replacement.  The Veteran appealed the Board's denial in the July 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2014, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

As noted above, in September 2013, the AMC granted the Veteran's claim for entitlement to service connection for status post left total knee replacement.  As the claim was granted in full, it is no longer before the Board.  The Veteran filed a notice of disagreement with the effective date assigned in October 2013.  In a February 2014 rating decision, the AMC granted an earlier effective date of July 21, 2008, for the left knee disability.  As the Veteran has claimed an effective date earlier than July 21, 2008, the claim was not granted in full.  As discussed below, the claim must be remanded to issue a Statement of the Case.

The Board notes that since the last statement of the case, new, relevant evidence has been added to the claims file.  In a September 2014 statement, the Veteran's representative waived RO review of the new evidence.  Thus, the Board may proceed to adjudicate the appeal.

The Veteran's representative has asserted that the Veteran filed a timely notice of disagreement in October 2009 with the December 2008 rating decision's denial of his claim to reopen his claim for entitlement to service connection for a low back disorder.  See September 2014 statement.  After reviewing the correspondence in October 2009, although the Veteran references his back, he does not express disagreement with the denial of his claim for service connection for a low back disorder.  Thus, the Board does not construe the statement as a notice of disagreement.  As noted in the July 2013 remand, the Board construed an April 2010 statement as a claim to reopen his claim for entitlement to service connection for a back disorder and referred the issue of adjudication.  It does not appear the AMC has adjudicated the claim.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include as secondary to a right knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


The issue of entitlement to an effective date earlier than July 21, 2008, for the establishment of service connection for status post left total knee replacement is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right total knee replacement with surgical scar has been mainly productive of chronic residuals consisting of severe painful motion and weakness.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no higher, for status post right knee total replacement with surgical scar have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  Appropriate notice was provided in an October 2009 letter prior to initial adjudication of the claim. Mayfield, 444 F.3d at 1333; Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with appropriate VA examinations in November 2009 and August 2013.  The examinations are adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Veteran contends that he is entitled to a higher rating for status post right knee total replacement with surgical scar.  For the reasons that follow, the Board finds that a higher rating of 60 percent is warranted.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased evaluation was received on October 2, 2009.  As such, the rating period on appeal is from October 2, 2008.  38 C.F.R. § 3.400(o)(2) (2013).

The Veteran's status post right knee replacement with surgical scar is rated under Diagnostic Code 5055.  Under Diagnostic Code 5055, a 30 percent rating is the minimum rating.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is warranted for 1 year following implantation of the prosthesis.

Based on the evidence of record, the Board finds that the Veteran's right knee has chronic residuals consisting of severe painful motion or weakness in the affected extremity, warranting a 60 percent rating.  At a VA examination in November 2009, the Veteran reported that the right knee replacement joint had painful motion and weakness.  On physical examination, there was tenderness.  The right knee had flexion to 105 degrees with pain at 90 degrees.  Repetitive range of motion was possible to 105 degrees with no additional degree of limitation.  Extension was 0 degrees.  After repetitive use, the right joint was further limited by pain, fatigue, weakness, lack of endurance, and pain.  On examination in August 2013, the Veteran's right knee had flexion of 80 degrees with objective evidence of painful motion at 80 degrees.  The right knee had extension of 0 degrees with no objective evidence of painful motion.  The Veteran was unable to perform repetitive-use testing with three repetitions because of pain and fatigue.  The VA examiner noted that the Veteran had functional loss in the right knee of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Muscle strength testing was 4/5.  The VA examiner found the Veteran's right knee had intermediate degrees of residual weakness, pain or limitation of motion.  The examiner noted that the Veteran's status post right knee replacement prevents him from bending and squatting, and when he kneels, he has difficulty getting up.  His knees swell after walking.  Walking a short distance is difficult.  

The Board has also considered the Veteran's statements regarding his pain.  At the November 2009 VA examination, the Veteran reported he had flare-ups as often as 3 times per day lasting 3 days with pain of 10 out of 10.  He stated that the flare-ups caused unsteady walking and limitation of motion of the joint which was described as mobility limited since surgery.  He reported difficulty with standing/walking and an inability to stand for long periods.  He stated that condition had not resulted in any incapacitation.  At the March 2013 hearing, the Veteran testified that he still had painful motion.  He stated that he did not have full use of his legs anymore.  He stated that they got tired and sometimes he caught himself falling.  See Board Hearing Transcript (Tr.) at 5.  At the August 2013 VA examination, the Veteran reported having flare-ups, most recently on Saturday.  He reported he only got out of bed to use the toilet and have small meals.  He took ibuprofen to relieve pain.  The Veteran is competent to report symptoms capable of lay observation, such as symptoms of knee pain and falling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding pain and weakness to be credible as they are consistent with the evidence of record.  There is no evidence of record contradicting the Veteran's statements regarding his symptoms of pain and weakness.

Giving the Veteran the benefit of the doubt, the Board finds that the overall evidence is consistent with severe painful motion or weakness in right knee.  Although the August 2013 VA examiner found the Veteran had intermediate degrees of residual weakness, pain or limitation of motion, the overall evidence shows that the Veteran has consistently reported severe symptoms of pain and weakness.  At the November 2009 VA examination, he reported flare-ups as often as three times a day with pain of 10/10.  The Veteran reported difficulty with standing/walking and an inability to stand for long periods.  He also reported flare-ups at the August 2013 VA examination.  At the August 2013 VA examination, the Veteran was unable to perform repetitive-use testing with three repetitions because of pain and fatigue.  The VA examiner noted the Veteran was unable to bend or squat as a result of the right knee disorder and that walking a short distance is difficult.  As the Veteran has consistently reported having symptoms of severe pain, the Board finds that a higher rating of 60 percent is warranted under Diagnostic Code 5055.

A rating greater than 60 percent, however, is not warranted.  60 percent is the maximum schedular evaluation available under the circumstances of this case, and further discussion regarding Diagnostic Codes 5256, 5261, or 5262 is not required.  The objective evidence of record does not show the Veteran had instability or recurrent subluxation.  See November 2009, August 2013 VA examination reports.  Thus, a separate rating is not warranted under Diagnostic Code 5257.  Additionally, a separate rating would be precluded under the "amputation rule," which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68 (2013).  Although Diagnostic Code 5055 provides for a 100 percent rating, this is only assigned for one year following the implantation of the prosthesis.

The Board has considered whether the Veteran's right knee surgical scar warrants a separate, higher rating.  The November 2009 VA examiner found that there was a linear scar measuring 20 cm by 0.7 cm on the right knee. The scar was not painful on examination. There was no skin breakdown. This was a superficial scar with no underlying tissue damage. Inflammation was absent. Edema was absent. There was no keloid formation.  The scar was not disfiguring. The scar did not limit the claimants' motion. There was no limitation of function due to the scar. The Veteran  stated that the scar caused him mental disturbance.  The August 2013 VA examination report indicates that the Veteran had a scar, but the scar was not painful and/or unstable, or the total area of the scar was not greater than 39 square cm.

To warrant a compensable rating under the applicable criteria for scars, a scar would need to involve the head, face, or neck and have at least one characteristic of disfigurement (Diagnostic Code 7800); be deep and nonlinear in an area of at least 6 square inches (39 centimeters) (Diagnostic Code 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (Diagnostic Code 7802); be unstable or painful (Diagnostic Code 7804).  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 may be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).  Based on the evidence of record, the surgical scar does not warrant a higher rating under Diagnostic Codes 7800-04.  The scar was superficial and not 144 square inches or greater. It was also not unstable or painful.  Although the Veteran asserted that the scar caused him mental disturbance, the evidence of record does not reflect that he has been diagnosed with a psychiatric disorder due to the scar and the Veteran has not asserted that he has a psychiatric disorder related to the scar.

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the status post right knee total replacement with surgical scar is primarily manifested by limitation of motion due to pain and weakness.  The diagnostic code used to rate the Veteran's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted that he is unemployable due to his service-connected disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the record.

In conclusion, construing the evidence of record in the Veteran's favor, the Board finds that a higher rating of 60 percent, but no higher, is warranted for status post right knee replacement with surgical scar throughout the period on appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation of 60 percent, but no higher, for status post right total knee replacement with scar is granted.


REMAND

As discussed above, in September 2013, the AMC granted the Veteran's claim for entitlement to service connection for status post left total knee replacement.  The Veteran filed a notice of disagreement with the effective date assigned in October 2013.  In a February 2014 rating decision, the AMC granted an earlier effective date of July 21, 2008, for the left knee disability.  As the Veteran has claimed an effective date earlier than July 21, 2008, the claim was not granted in full.  The Board notes that in a January 2007 letter, the Veteran referred to a knee injured in service for which he had been denied compensation, not his right knee specifically.  

As there is a timely notice of disagreement with the September 2013 rating decision with regards to the effective date of the award of service connection for a left knee disability, and a statement of the case (SOC) has not yet been issued in the matter, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must remand the case for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC in the matter of an earlier effective date for the award of service connection for status post left total knee replacement.  The Veteran must be advised of the time limit for filing a substantive appeal.  This issue should only be returned to the Board if the Veteran files a timely substantive appeal after an SOC is issued. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


